DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s communication of 10/23/2020.  Currently claims 41-51, 53-60 are pending and rejected below.

Allowable Subject Matter
Claims 50-51, and 53-54 are allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41-47, 55-57, and 59 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duchon et al. (US 2003/0028145 A1). 
Duchon discloses a reservoir pump (as in 1-7d for examples) for use in flushing fluid in an intravenous line toward a subject, the reservoir pump comprising: an inlet port (near 78 as in figure 7a) configured to be operably coupled to upstream tubing  (78) and to operate in fluid communication with a 
wherein the reservoir pump, during operation, is configured to: introduce intravenous fluid from the chamber into the downstream tubing at a pressure at or exceeding a threshold pressure of the pressure-operated valve and as a flushing fluid for another intravenous fluid in the downstream tubing or in tubing downstream of the pressure operated valve; and automatically refill the filling volume of the chamber with intravenous fluid via the inlet port (see para [0144]-[0153] and note the various operations of the pump).
Concerning claim 42 and comprising an inlet check valve (350) configured to, during operation, shut to prevent intravenous fluid in the chamber from flowing from the chamber toward the source and via the inlet port (see figure 7B, 7C).
	Concerning claim 43 and comprising an outlet check valve configured to, during operation, open to permit intravenous fluid in the chamber to flow from the chamber toward the pressure-operated valve and via the outlet port  (see near 362 as in figure 7C).
Concerning claim 44 and a piston translatably mounted within the housing such that the piston is configured to, during operation, translate between a first position and a second position in the chamber to deliver intravenous fluid in the filling volume of the chamber to the downstream tubing via the outlet port; and translate between the second position and the first position in the chamber to automatically refill the filling volume of the chamber via the inlet port (see piston 20 and note movement as in figure 2A and 2B).
Concerning claim 45 and the filling volume is adjustable (it is examiners position that the pump is adjustable filling as the pison may not travel its full distance thus filling would be adjusted less than maximum).

Concerning claim 47 and the external device comprises internal threads configured to engage external threads on the housing such that rotation of the external device adjusts the first position of the piston within the chamber to adjust the filling volume of the chamber (it is examiner’s position that the motor contains a “gear train output” and is a typical stepper type servo motor driver (rotational output) to move the piston ram (linearly), which would be rotational motor movement to linear piston movement which would be a threaded connection of gears).
Concerning claim 50 and a pressure-operated valve for use in controlling the dispensing of intravenous fluids toward a subject, the pressure-operated valve comprising: a first inlet port (82) configured to be operably coupled to first upstream tubing and to operate in fluid communication with a source of a first intravenous fluid via the first upstream tubing; a second inlet port (80) configured to be operably coupled to second upstream tubing and to operate in fluid communication with a reservoir pump (18) via the second upstream tubing; an outlet port (28) configured to be operably coupled to downstream tubing; and a check valve (362) configured to, during operation: under a pressure condition less than a threshold pressure condition of the pressure-operated valve, pass therethrough toward the downstream tubing the first intravenous fluid from the source via the first inlet port; and under a pressure condition at or higher than a threshold pressure condition of the pressure-operated valve, automatically shut to prevent fluid communication via the first inlet port.
Concerning claim 51 and another check valve (350) configured to operate in fluid communication with the reservoir pump via the second upstream tubing and to, during operation: under a pressure condition less than a threshold pressure condition of the pressure-operated valve, prevent fluid communication via the second inlet port; and under a pressure condition at or higher than a threshold pressure condition of the pressure-operated valve, open to permit a second intravenous fluid from 
Concerning claim 52 and the first and second intravenous fluids are the same type of fluids (note that the Duchon fluids are the type for angiographic proceedures).
Concerning claim 53 and comprising a port connector configured to introduce a third intravenous fluid into the pressure-operated valve from a source of the third intravenous fluid (note bags 50 or 52).
Concerning claim 54 and the port connector further comprises a luer lock connector and wherein the third intravenous fluid source is a syringe (note further connector luer lock at 32 for connection to a syringe).
Concerning claim 55, Duchon discloses a method of flushing fluid in an intravenous line toward a subject, the method comprising: operably coupling an inlet port of a reservoir pump (18) to upstream tubing operably coupled to an upstream source of a first type of intravenous fluid (22); operably coupling an outlet port (80) of the reservoir pump to downstream tubing operably coupled to a pressure-operated valve, the reservoir pump comprising a housing defining a chamber, the chamber in fluid communication with the inlet port and the outlet port, and the chamber having a filling volume (see previously identified structure from rejection above); introducing intravenous fluid of a second type into the downstream tubing or into tubing downstream of the pressure operated valve; flushing the introduced second type intravenous fluid by introducing intravenous fluid of the first type from the chamber of the reservoir pump into the downstream tubing at a pressure at or exceeding a threshold pressure of the pressure-operated valve; and automatically refilling the filling volume of the chamber with intravenous fluid of the first type via the inlet port (see para [0144]-[0153] and note the various operations of the pump).
Concerning claim 56 and adjusting the filling volume of the chamber (note moving piston 20 would change to volume of the chamber).
Concerning claim 57 and adjusting the filling volume of the chamber comprises rotating an external device threadably coupled to the housing of the reservoir pump (note discussion on the use of a stepper type motor as discussed in rejection above).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duchon et al. (US 2003/0028145 A1) in view of Baker et al. (US 5,810,779).
Duchon discloses the claimed invention except for the spring biasing the piston toward the first position.  Baker teaches that it is known to use a spring biasing the piston toward the first position as set .

Claim 49, 58 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duchon et al. (US 2003/0028145 A1) in view of Geipel et al. (US 2014/0039396 A1).
Duchon discloses the claimed invention except for the bellows. Geipel teaches that it is known to use an elastic bellow as a variable volume chamber as set forth in paragraph [008] to provide known means to store fluid while minimizing space.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Duchon with a bellow as taught by Geipel, since such a modification would provide the system and method with bellows for providing known means to store fluid while minimizing space.

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. Applicant argues that the prior art fails to disclose “automatically refill the filling volume of the chamber”.  Examiner is of the position that the prior art of Duchon under the broadest reasonable reading of the term “automatically refill” in light of the specification does teach this functional limitation of “automatically”.  Examiner directs applicant’s attention to Duchon paragraphs [0185], [192], [0197], which discuss the refilling as being either Manual or “Automatic”.  It is recommended that applicant amend the claims to greater define the structures that perform the “automatic” funcations as to distinguish over the “automatic” teachings of Duchon and prior art of record.

Concerning the arguments drawn to claims 55 and 57 examiner is of the position that the Duchon teaches the “automatic” functional claim limitations under the broadest reasonable definition of the term as Duchon itself describes it as “automatic”.  
The elements disclosed in the prior art of record (particularly Duchon) are fully capable of satisfying all structural, functional, spatial, and operational limitations in the amended claims, as currently written, and the rejection is made.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783